SUTHERLAND ASBILL &BRENNAN LLP 1275 Pennsylvania Ave., NW Washington, DC20004-2415 202.383.0100Fax 202.637.3593 www.sutherland.com CYNTHIA M. KRUS DIRECT LINE: 202.383.0218 E-mail: Cynthia.krus@sutherland.com March 23, 2012 VIA EDGAR James E. O’Connor, Esq. Attorney/Advisor Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Keating Capital, Inc. Preliminary Proxy Statement for 2012 Annual Meeting of Stockholders Dear Mr. O’Connor: On behalf of Keating Capital, Inc. (the “Company”), we are submitting this letter in response to comments from the staff of the Division of Investment Management (the “Staff”) of the Securities and Exchange Commission (the “SEC”) provided on March 22, 2012 regarding the Company’s Preliminary Proxy Statement for the Company’s 2012 Annual Meeting of Stockholders (the “Proxy Statement”).The Staff’s comments are set forth below in bold and are followed by the Company’s responses. 1.
